Citation Nr: 9908322	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent, 
prior to December 1, 1998, for chondromalacia patella of the 
left knee with osteoarthritis.

2.  Entitlement to an evaluation in excess of 20 percent, 
from December 1, 1998, for chondromalacia patella of the left 
knee with osteoarthritis, to include restoration of the 30 
percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and September 1998 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In October 1997, the representative filed a notice of 
disagreement, at the veteran's request, with regard to the 
assignment of a 30 percent disability rating for the left 
knee disorder in the July 1997 rating decision.  In that 
rating decision, other issues were adjudicated.  In December 
1997, the representative indicated that he wished to "file a 
notice of disagreement with the VA rating decision dated 
7/22/97."  It is unclear whether the representative was 
expressing disagreement with another issue in the July 1997 
raring decision.  Although the rating decision adjudicated 
multiple issues, the specific determinations with which there 
was disagreement were not identified.  See 38 C.F.R. § 20.201 
(1998).  The matter is referred to the RO for any action 
deemed appropriate. 

In a May 1998 rating decision, increased ratings for 
residuals of ganglion cysts of the right and left wrists and 
for residuals of a fusion of the interphalangeal joint of the 
right hallux were denied.  Also, service connection was 
denied for a right foot, right knee, and left foot disorders, 
all as secondary to the service-connected left knee disorder.  
It does not appear that the veteran was given notice of that 
decision or of her appellate rights.  See 38 C.F.R. § 19.25 
(1998).  This matter is referred to the RO for appropriate 
action.

In a September 1998 rating decision, subsequent to the filing 
of a substantive appeal on the claim of entitlement to a 
rating in excess of 30 percent for the left knee disorder, 
the RO reduced the rating for the left knee disorder from 30 
percent to 20 percent, effective December 1, 1998.  
Therefore, the issues are as stated on the title page.


REMAND

At the January 1999 videoconference hearing before a member 
of the Board, the veteran testified that she had locking and 
pain in her knee.  She reported that she was treated for her 
left knee the previous week.  She also indicated that she was 
receiving disability retirement benefits from the United 
States Postal Service because of her knees.  She said that 
her claim for Social Security disability benefits had been 
denied and that she had never been examined by the Social 
Security Administration.  Also, the representative raised the 
issue of a separate rating on the basis of arthritis.  
Transcript.
 
In VAOPGPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 based on 
instability and a veteran also has arthritis with limitation 
of motion in the knee that at least meets the criteria for a 
zero percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  Nevertheless, the 
VA General Counsel stated that, if a veteran does not meet 
the criteria for a zero percent rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261, then there is 
no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

In another opinion, the VA General Counsel held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Regulations provide that with any form of arthritis, painful 
motion is an important factor of disability. 38 C.F.R. 
§ 4.59.  If a separate rating is assigned on the basis of 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the veteran's restoration claim, the Board 
notes that the RO has not issued a statement of the case or 
otherwise advised the veteran of the governing laws and 
regulations.

Since the 30 percent evaluation for the left knee disability 
was not in effect for five or more years, this case is not 
subject to the requirements set forth at 38 C.F.R. § 3.344(a) 
and (b).  See Brown v. Brown, 5 Vet. App. 413 (1993); 38 
C.F.R. § 3.344(c) (1998).  In the instant appeal, the 
effective date of the 30 percent evaluation was March 26, 
1996 and the effective date of the actual reduction was 
December 1, 1998, a period less than five years.

However, the Court also held that several general regulations 
are applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  The Court stated that certain regulations 
"[i]mpose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability." Brown, 5 Vet. 
App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2 (1995) (now 
38 C.F.R. §§ 4.1, 4.2 (1998)).  A rating reduction case 
requires ascertaining, "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  So while there 
is no question that a disability rating may be reduced; in 
any rating reduction case, it must be determined not only 
that an improvement in a disability has actually occurred, 
but also that the improvement reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.; see also 38 C.F.R. § 3.344(c).

In light of the above, this case is REMANDED to the RO for 
the following:

1. The RO should contact the veteran and 
request that she identify all treatment 
he has received for her left knee 
disorder since October 1997, to include 
the names and addresses of all physicians 
and facilities that have treated her.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain the medical records that are not 
already in the claims file, specifically 
to include any records from the VA 
medical center in Temple, Texas 
subsequent to those on file.

2. The RO should obtain the veteran's 
release to obtain any pertinent records 
from United States Postal Service 
regarding disability retirement benefits.  
The employer also should be asked whether 
the veteran filed a Workers' Compensation 
claim in regard to any knee injury; if 
she did, the RO should obtain the medical 
records and decision in the Workers' 
Compensation claim.  

3.  The RO should obtain the medical 
records and decision in the Social 
Security disability benefits claim filed 
by the veteran.

4.  The veteran should then be afforded a 
special VA orthopedic examination, to 
determine the current manifestations and 
severity of her service-connected left 
knee disorder.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the left 
knee.  The examiner should indicate at 
what point, if any, in degrees of motion, 
the veteran experiences painful motion.  
The examiner should note whether there is 
any recurrent subluxation or lateral 
instability present, and, if so, the 
examiner should comment on whether it is 
slight, moderate, or severe.  The 
examiner should also render an opinion on 
the extent, if any, of any fatigue, 
weakness, functional impairment, impaired 
coordination, or pain in the left knee, 
from the service-connected disability, 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
any additional loss in range of motion.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

5.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.105(e), 
3.321, 3.344(c), 4.10, 4.40, 4.45, 4.59; 
VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); Brown v. 
Brown, 5 Vet. App. 413 (1993); and DeLuca 
v. Brown, 8 Vet. App. 202 (1995); as 
applicable.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


